Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/21/2021. With the amendments, claims 2-12 remain pending.  Claim 2 and 3 are amended. Claim 1 has been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowable for lightweight device comprising: a display;
a microphone;
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations of the lightweight device, the operations comprising: displaying feedback on the display in response to an audible note data captured by the microphone near a musical instrument during a first timeframe associated with play of a musical score, wherein the feedback includes a musical score annotation, and wherein the feedback is an analysis of audible note data received from a conductor's computing device or a server; and 
receiving further feedback at the lightweight device in the form of a live grading of a user's ability to play the musical instrument as intended in the musical score from a conductor's computing device based on an analysis of the audible note data, wherein the further feedback is associated with a second timeframe in the playback of the musical score, and wherein the second timeframe is subsequent to the first timeframe in the playback of the musical score;
wherein, such further feedback is provided using an artificial intelligence neural network engine for performing the analysis after receiving audible note data on a note played by the user on the musical instrument near the lightweight device, and dynamically determining which of the notes in the musical score are being correctly played by the user;
a backside display on the lightweight device opposite the main display, wherein the backside display emits various colors during marching band or symphony performance during pop festivals, holiday celebrations, national holidays or other musical events to produce various motifs in synchronized color display to an audience;
wherein, the server transmits to the lightweight device data to produce synchronized images on the backside display; and, 
wherein the synchronized images are transmitted to the lightweight devices for backside displays wirelessly from the server during a performance.
Claim 2 was indicated as objected but including allowable subject matter, now incorporates the underlying subject matter of claim 1.  The cited backside display and its functionality, as cited in the office action dated 8/20/2021 is the key feature.  Claim 2 is considered non-obvious with respect to the closest related prior art. The earliest related prior art is to the applicant’s prior patent 10,885,891.
Claim 3 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.  
The examiner indicated the reason for the allowability of claims 4-12 in the office action dated 8/20/2021.  The reasons for allowability from the earlier Office Action, now apply as the reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 10, 2022